Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 5 and 7 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, claims 5 and 7-8 have not been further treated on the merits.
Claims 12, 15 and 16 are objected to because of the following informalities:  
Claim 12 recites the limitation “a drive” which appears to refer to the previously-cited drive from claim 1
Claim 15 recites “the barge” which appears to mistakenly use ‘the’ in place of ‘a’.
Claim 16 recites the limitation “the rotation axis” which appears to mistakenly use ‘the’ in place of ‘a’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear what difference is being measured.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Pantermeuhl et al (US 5,456,325).
1. (Previously presented) Pantermuehl discloses a vibration generator for a drilling installation, said generator comprising a housing (3), at least one rotation body (53), a suspension (54) by means of which the rotation body is suspended rotatably within the housing, the mass centre of the rotation body being eccentric with respect to the rotation axis of the suspension, and a drive (51) for rotating the rotation body, wherein the housing holds a fluid (it is fluid-tight according to Column 4, Line 50; one of ordinary skill in the art would understand that air or some liquid would be present - both of which are considered fluids) which is in contact with the rotation body whereby relative rotation between the rotation body and the fluid generates a flow resistance and in that the rotation body comprises flow resistance reduction means (flat section of element 54, whereby flow resistance exists as a frictional reaction to the movement of said element).



4. (Previously presented) Pantermuehl discloses the generator according to any of the preceding claims, wherein all radial sections of the rotation body (53) have a generally equal shape.  (Breaking up the body of element 53 into a plurality of radial sections, each section would have a slightly curved inner section, extending outwardly in a wedge shape to an edge. Thus each radial ‘pie shape’ would have generally the same shape, regardless of physical dimensions.)    

9. (Currently amended) Pantermuehl discloses the generator according to claim 1, wherein the rotation body (53) is disc-shaped (disk is defined as appearing flat and round which elements 53 generally are).  

10. (Previously presented) Pantermuehl discloses the generator according to claim 1, wherein the rotation body is submerged in the fluid (air or any fluid present).  

11. (Previously presented) Pantermuehl discloses the generator according to claim 1, wherein the housing is completely filled with the fluid (understood to be the case by one of ordinary skill in the art). 

12. (Previously presented) Pantermuehl discloses the generator according to claim 1, comprising two identical rotation bodies (53) as well as a drive (51) for synchronously rotating said rotation bodies in opposite directions.  (Column 3, Lines 30-43)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pantermeuhl et al (US 5,456,325) alone.
6. (Currently amended) Pantermuehl discloses the generator according to claim 1, however fails to specify wherein the rotation body comprises at least two materials having different specific masses.
The Examiner takes Official Notice that alloys are commonly used in the subsea drilling arts for manufacturing of elements. In such an instance, a plurality of materials are combined into one element, of which the respective materials may have differing specific masses.
Such an alloy / material may be chosen to better resist corrosion or provide a longer life through better wear-handling.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the rotation body of Pantermuehl incorporated an alloy or some similar type of material that comprised at least two different materials having different specific masses for the expected benefit of prolonging the useful life of the vibration generator.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ayling (US 7,584,796) in view of Pantermeuhl et al (US 5,456,325).

Ayling fails to specify the use of a vibration generator.
Pantermeuhl, however, teaches a subsea system for installing a tubular element into a seafloor, the system comprising a vibration generator according to claim 1.     
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the vibration generator of Pantermeuhl to the invention of Ayling for the expected benefit of more easily installing the subsea tubular into the seafloor.

14. (Previously presented) The combination discloses the underwater drilling installation according to claim 13, comprising a storage for drill pipes (Ayling - 6) and a robot (Ayling - 22) for transferring the drill pipes from the storage to the drilling device and for assembling the drill pipes into a drill string and vice versa.  

15. (Previously presented) The combination discloses an underwater drilling system, comprising a floating vessel (Ayling - 9), hoisting means (Ayling - Figure 1) supported on the barge and an underwater drilling installation according to claim 13 suspended from the hoisting means for lowering the underwater drilling installation on the bottom of a body of water respectively for retrieving the underwater drilling installation from said bottom.  (Ayling - Figure 1)

16. (Previously presented) The combination discloses the underwater drilling system according to claim 13, wherein the rotation axis of the suspension is oriented transverse, with respect to the rotation axis 

17. (Previously presented) The combination discloses the underwater drilling system of claim 16, wherein the rotation axis of the suspension is oriented perpendicular with respect to the rotation axis of the drilling device. (Perpendicular is an ideal relationship between the transverse axes, as such an arrangement provides the greatest control over hoisting and lowering via the hoisting means.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/AARON L LEMBO/
Primary Examiner
Art Unit 3679